Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 21, 2017

                                       No. 04-17-00366-CR

                                      Roger Trudell DAVIS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR3461
                            Honorable Steve Hilbig, Judge Presiding


                                          ORDER

        Brooke Wagner, the court reporter responsible for preparing the reporter’s record in this
appeal, has filed a notification of late record, stating that the appellant has failed to pay or make
arrangements to pay the fee for preparing the reporter’s record.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2017.
___________________________________
Luz Estrada
Chief Deputy Clerk